NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

NEIL L. WHITESELL; NLW HOLDINGS,              )
LLC; WHITESELL CORPORATION; and               )
WHITESELL PRECISION COMPONENTS,               )
INC.                                          )
                                              )
              Appellants,                     )
                                              )
v.                                            )      Case No. 2D16-3471
                                              )
BAYERISCHE MOTOREN WERKE                      )
AKTIENGESELLSCHAFT; WHITESELL                 )
FORMED COMPONENTS, INC.; and                  )
WHITESELL CANADA CORPORATION,                 )
                                              )
              Appellees.                      )
                                              )

Opinion filed February 28, 2018

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

Steve I. Silverman, Alan J. Kluger, Erin E.
Bohannon, and Christina M. Himmel of
Kluger, Kaplan, Silverman, Katzen &
Levine, P.L., Miami; and Alex Figares and
Edmond E. Koester of Coleman,
Yovanovich & Koester, P.A., Naples; and
Lewis J. Liman and Thomas J. Moloney
of Cleary Gottlieb Steen & Hamilton LLP,
New York, New York, for Appellants.

Nicholas P. Mizell, Edward K. Cheffy, and
Maria Vigilante of Cheffy Passidomo, P.A.,
Naples; and George Zimmerman, Jonathan
L. Frank, Colm P. McInerney, and Julie E.
Cohen, of Skadden, Arps, Slate, Meagher
& Flom LLP, New York, New York, for
Appellee Bayerische Motoren Werke
Aktiengesellschaft.

No appearance for remaining Appellees.

PER CURIAM.


            Affirmed.


LaROSE, C.J., and CASANUEVA and BLACK, JJ., Concur.




                                         -2-